Citation Nr: 0526757	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for eye, dental, liver, 
kidney and bilateral foot disabilities claimed as secondary 
to service-connected diabetes mellitus II.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and  daughter


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1967 to October 
1968.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, PA.  The 
VARO with current jurisdiction is Cleveland.  

Service connection is in effect for diabetes mellitus, type 
II, due to Agent Orange exposure; and lumbosacral strain.  
The veteran had been found to be entitled to nonservice-
connected pension benefits since November 1980.

The veteran, his wife and daughter provided testimony before 
a Veterans Law Judge at the VARO in Huntington, WV, in July 
2005; a transcript is of record.  

At that time, it was specifically clarified that the only 
current pending appellate issues were as shown on the front 
cover of this decision.  

During the course of the current appeal, the veteran had 
raised the issues of entitlement to an evaluation in excess 
of 20 percent for his diabetes; as well as service connection 
for muscular dystrophy secondary either to Agent Orange 
exposure or diabetes mellitus, and/or entitlement to service 
connection for chronic obstructive pulmonary disease (COPD).  
However, neither he nor his representative further pursued 
these including at the personal hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran provided some testimony that seemed to indicate 
that he had been evaluated by a physician associated with the 
university system, a Dr. JM.  However, the veteran later 
stated in writing that he had not been seen by physicians 
other than VA.  

He has also testified, and his family has corroborated, that 
he has been told by VA physicians that the various claimed 
disabilities are due either to his diabetes or the myriad 
medications he is taking for his diabetes.

Extensive VA clinical evaluations are in the file.  Some of 
these records would tend to indicate that there may be an 
associative relationship between his problems and his 
diabetes, but this is not clear.  He had not been given a VA 
examination so as to reach such a determination nor to 
provide a clear-cut diagnoses for same.

Based on the evidence of record, the Board finds that 
additional development is required.  The case is remanded for 
the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If there are written assessments 
of his conditions by any other than VA 
physicians, to include Dr. JM, he should 
provide them to the RO.  If necessary, 
the RO should assist him in obtaining 
such data and including it in the claims 
file.  Up-to-date VA records should also 
be added to the file.

2.  The veteran should be scheduled for a 
comprehensive VA examination to determine 
(a) his current diagnoses and (b) 
specifically, the nature of any and all 
of any secondary disabilities related to 
his diabetes.  Particular attention 
should be given to the areas claimed on 
the front page of this decision, whether 
he has disabilities relating to such 
areas, and the relationship, if any, to 
his exposure to Agent Orange, his 
diabetes mellitus, and/or any of the 
myriad medications he is being given by 
VA.  All necessary laboratory and other 
testing should be accomplished.  The 
claims file and all of the evidence 
therein should be made available to the 
examiner prior to evaluating the case.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be issued, 
and the veteran and his representative 
should be given a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


